In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00409-CV

____________________


 PMK INTERESTS, L.P.,Appellant


V.


LANCE MALMGREN and MONIQUE MALMGREN, Appellees




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 06-08-07786-CV




MEMORANDUM OPINION
	On September 10, 2009, we notified the parties that the notice of appeal did not
appear to have been timely filed.  The appellant did not reply to our correspondence.  The
trial court signed the judgment on May 12, 2009, and the appellate timetables were extended
by the timely filing of post-judgment motions.  Notice of appeal was due to be filed on
August 10, 2009.  See Tex. R. App. P. 26.1(a).  Appellant filed notice of appeal on August
31, 2009, more than 90 days from the date of judgment and outside the time for which we
may grant an extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court lacks
jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 8, 2009

Before McKeithen, C.J., Kreger and Horton, JJ.